      1:15-cr-00888-JMC         Date Filed 11/07/18        Entry Number 165        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                    AIKEN DIVISION


UNITED STATES OF AMERICA                      )     CRIMINAL NO. 1:15-CR-888-JMC
                                              )
                v.                            )     NOTICE TO COURT
                                              )     Fed.R.Crim. P.32.2(c)(2)
PHILLIP THOMPSON, ET AL                       )


       NOW COMES the United States and represents as follows:

      WHEREAS, on May 25, 2017 and January 30, 2018, this Court entered Preliminary
Orders of Forfeiture as to the Defendants, PHILLIP THOMPSON AND AARON
VENNEFRON, ordering the Defendants to forfeit their interest in the following property:

                               Art Work/Collection:

                       (a)     Miscellaneous coins and currency
                               Asset ID No.: 16-ENE-000002


        WHEREAS, the United States caused to be published on an official government internet
website (www.forfeiture.gov), of general circulation in the State of South Carolina and the
United States for thirty (30) consecutive days, beginning May 29, 2017, and ending June 27,
2017, as required by Rule G(4)(a)(iv)(c) of the Supplemental Rules for Admiralty or Maritime
Claims and Asset Forfeiture Actions, notice of this forfeiture and the intent of the United States
to dispose of the property in accordance with the law and as specified in the Preliminary Orders
of Forfeiture, and further notifying all third parties of their right to petition the Court within
thirty (30) days for a hearing to adjudicate the validity of their alleged interest in the property;
and

       WHEREAS, no timely claim has been filed and the time to file such claims has passed;
and

       WHEREAS, the Preliminary Orders of Forfeiture provides that they will become the
Final Orders of Forfeiture in the absence of any claims by third parties;

       It appears that all right, title, and interest in the subject property has been forfeited to the
United States of America in accordance with the Preliminary Orders of Forfeiture, and may be
disposed of according to law.


                                                  Respectfully submitted,
                                          Notice, p. 1 of 2
1:15-cr-00888-JMC   Date Filed 11/07/18    Entry Number 165   Page 2 of 2




                                SHERRI A. LYDON
                                UNITED STATES ATTORNEY

                         BY:    s/Carrie Fisher Sherard____________________
                                CARRIE FISHER SHERARD (Fed. ID. #10134)
                                Assistant United States Attorney
                                Attorney for the United States
                                55 Beattie Place, Suite 700
                                Greenville, South Carolina 29601
                                (864) 282-2100 (Telephone)
                                November 7, 2018




                            Notice, p. 2 of 2
